Citation Nr: 9927841	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  94-33 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from May 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1993 and May 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  There is no competent medical evidence that hypertension 
was present during the veteran's active duty service, or that 
hypertension became manifest to a compensable degree within 
the year after the veteran's separation from service.

2.  There is no competent medical evidence of a nexus between 
the veteran's current hypertension and his military service 
or any incident during such service.

3.  There is competent medical evidence demonstrating that 
the veteran suffers from an anxiety disorder as a result of 
his military service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's anxiety disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection for certain chronic 
disabilities, such as hypertension, will be presumed if 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Hypertension will be considered a compensable 
disability (10 percent evaluation) when the diastolic 
pressure is predominantly 100 or more, or the systolic 
pressure is predominantly 160 or more.  A compensable rating 
may also be assigned for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, effective January 12, 1998.

However, the Board must first determine whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A claim may also be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

I.  Hypertension

The veteran contends that he suffers from hypertension that 
had its onset during service.  The veteran's May 1965 service 
entrance examination reflects a blood pressure reading of 
140/60.  Other blood pressure readings during service 
include:  September 1965, 170/80, 160/85, and 150/90; April 
1967, 160/60 and 130/60.  The veteran's April 1968 service 
discharge examination reflects a blood pressure reading of 
138/70.  A September 1965 service medical record reveals a 
provisional diagnosis of hypertensive heart disease.  
However, in a comment recorded later on in that same record, 
the examiner stated that the findings revealed no 
hypertension.  A March 1967 service medical record indicates 
that the veteran complained of heart palpitations and chest 
pain.  His blood pressure readings were 160/60, both sitting 
and supine.  The impression was "doubt any significant heart 
disease."  The examiner commented that the veteran's symptoms 
"can be explained by a combination of anxiety in a 
hyperkinetic circulation."  Clinical evaluation performed 
during the April 1968 separation examination found the 
veteran's heart and vascular system to be normal.  

A March 1967 letter from the veteran's private physician, 
Clyde W. Everett, M.D., indicates that Dr. Everett believed 
the veteran had an organic heart lesion.  Dr. Everett stated 
that the veteran had a blood pressure reading of 170/52.

Medical records from the veteran's private physician, James 
R. Mullins, M.D., reflect that the veteran was treated for 
hypertension beginning in 1987.

A January 1993 private medical record and a January 1994 VA 
examination reflect that the veteran currently suffers from 
hypertension.  However, the Board finds there is no competent 
medical evidence that he had hypertension during service or 
that he had manifestations of hypertension within 1 year 
after separation from service.  Further, he has presented no 
competent evidence of continuity of symptoms of hypertension 
after the few elevated readings in service.  No physician has 
said there is a connection or nexus between the elevated 
blood pressure readings in service and the currently 
diagnosed hypertension.  In other words, the veteran has not 
submitted evidence of a well grounded claim as required by 
the Court in Epps.

The veteran claims that his currently diagnosed hypertension 
is related to his active duty service.  However, the etiology 
or pathology of a disability or disease is a medical question 
that neither the veteran nor the other lay persons are 
qualified to answer.  "Where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of Section 5107(a); where the 
determinative issue does not require medical expertise, lay 
testimony may suffice by itself."  See Godfrey v. Brown, 7 
Vet. App.  398, 405 (1995).  It is the absence of any medical 
statement concerning the etiology of the veteran's 
hypertension which renders his claim not well-grounded under 
38 U.S.C.A. § 5107(a) (West 1991).

The only evidence presented by the veteran that tends to show 
a connection between his service and his hypertension are his 
own statements.  For example, at the January 1994 VA 
examination, the veteran stated that he had been suffering 
from hypertension throughout his entire life.  While it is 
true that his statements and testimony could be construed as 
representing evidence of a continuity of symptomatology, 
there is no medical opinion relating his hypertension to that 
symptomatology and, under such circumstances, the claim is 
not well-grounded.  Savage, supra.  Further, private medical 
records reflect that the veteran was first diagnosed with 
hypertension in 1987.  38 U.S.C.A. §§ 1101, 1112 and 1137 
(West 1991) allow for a presumption of service connection for 
hypertension, which manifests to a degree of ten percent or 
more within one year from the date of separation from 
service.  Because the veteran was discharged in 1968, 
hypertension was not manifested within the presumptive 
period.

In summary, the Board finds that there is no competent 
medical evidence that hypertension was present during the 
veteran's active duty service, or that hypertension became 
manifest to a compensable degree within the year after the 
veteran's separation from service.  Further, no physician has 
linked the veteran's current hypertension to his military 
service or any incident during such service.  Accordingly, 
the Board concludes that the veteran's claim of entitlement 
to service connection for hypertension is not well grounded.  
By this decision, the Board is informing the veteran that 
competent medical evidence linking his hypertension to 
service is required to render his claim well-grounded.  See 
38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

II.  Acquired Psychiatric Disorder

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for an acquired psychiatric 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
That is, the Board finds that the veteran has submitted a 
claim which is plausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.

The veteran's service medical records reflect that in March 
and April 1967 he was referred to psychiatry for the purpose 
of determining whether his complaints of syncope, dizziness, 
and chest pain might be related to emotional distress.  
Impressions included a character and behavior disorder, as 
well as a hysterical conversion reaction.

Private and VA medical records reflect several diagnoses of 
current psychiatric disability, including generalized anxiety 
disorder.

In a letter dated in July 15, 1994, the veteran's private 
physician, James R. Mullins, M.D., stated that the veteran's 
current complications were related to his experiences dating 
back to Vietnam.  A letter dated in August 18, 1995, from the 
veteran's private physician, Jack Borders, M.D., indicates 
that Dr. Borders was of the opinion that the veteran had a 
"preexisting type of emotional problem" prior to his entrance 
on active duty.

In May 1999 the Board referred the claims file to a physician 
with the Veteran's Health Administration (VHA) for review and 
an opinion as to whether the veteran's current psychiatric 
disability was etiologically related to chronic acquired 
psychiatric pathology that was present in service.  In June 
1999 a response was received from a physician at the VA 
Medical Center, Philadelphia, Pennsylvania.  The VHA 
physician discussed the veteran's medical history and stated, 
in pertinent part, as follows:

In my opinion, the veteran's current 
psychiatric illness does represent a 
continuation of the same psychiatric 
condition which was evaluated and 
diagnosed during the time of his military 
service.

The VHA physician concluded his opinion as follows:

In my opinion, the existing anxiety 
disorder, amply documented before the 
patient's deployment to Vietnam, could 
have been exacerbated by the stress of 
his service in a combat zone.  The 
presence of panic attacks and depression 
in addition to the other anxiety symptoms 
may be construed as a progression of the 
existing illness.

In this case, there is competent medical evidence 
establishing that the veteran's anxiety disorder was incurred 
during service.  Although there is evidence suggesting that 
the veteran suffered from psychiatric disability prior to 
service, a psychiatric disorder was not noted on the 
veteran's service entrance examination, and there is not 
clear and unmistakable evidence to rebut the veteran's 
presumption of soundness.  See 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. §§ 3.304(b), 3.306 (1998).  As both the 
veteran's private physician and a VHA physician have linked 
the veteran's anxiety disorder to his military service, the 
Board finds that the evidence supports the award of service 
connection for an anxiety disorder.

The Board notes that there are diagnoses indicating that the 
veteran suffers from PTSD.  But, in keeping with the thoughts 
expressed by the VHA physician, any symptoms that the veteran 
may have from PTSD are included in the grant of service 
connection for anxiety disorder.


ORDER

Entitlement to service connection for hypertension is denied.

Service connection for an anxiety disorder is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

